Citation Nr: 1130219	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability.


REPRESENTATION

Appellant represented by:	Susan Saidel, Widener University School of Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a February 2011 hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

The evidence with respect to whether the Veteran's left foot disability was a result of VA treatment due to an incident of fault on the part of VA, or was the result of an event not reasonably foreseeable, is in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left foot disability have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for compensation for a left foot disability under the provisions of 38 U.S.C.A. § 1151 has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and to assist on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

In determining whether a veteran has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1) (2010).


Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2) (2010).

The facts of the case are undisputed.  In August 2001, a VA physician diagnosed gout after the Veteran complained of a painful left great toe.  Later, a different VA physician noted that the initial diagnosis was incorrect, and amended the diagnosis to severe left hallux valgus with painful bunion and left second hammertoe deformity.  In March 2002, the Veteran underwent a first surgery, a left hallux first metatarsal basal osteotomy and bunionectomy with left second hammertoe proximate interphalangeal joint arthrodesis and extensor tenotomy and adductor release, to correct this condition.  He underwent additional surgeries in January 2003, July 2005, January 2006, and October 2006.

The Veteran asserts that compensation is warranted for residual left foot disability resulting from left foot surgery occurring at VA facilities.  He argues both that the initial diagnosis of gout, versus the correct diagnosis of bunion and hammertoe deformity, warrants compensation under 38 U.S.C.A. § 1151.  He also asserts that the first surgery, in 2002, was unsuccessful due to VA treatment, and ultimately resulted in such significant scar tissue that the surgeries which followed could never resolve the condition.

After thorough review, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim that his left foot disability is the result of left foot surgery by VA medical professionals.  It is noted that the Veteran underwent a VA feet examination in March 2008.  However, the opinion from that examination is not probative for VA purposes as it was provided by a physician who had taken part in the Veteran's podiatric care during the period from the time of the surgery through the present; such was the basis for obtaining the April 2010 opinion, as noted by that more recent examiner.  
A private podiatric specialist provided an opinion in December 2009.  He indicated review of the Veteran's records, to include x-rays taken both before and after the Veteran's March 2002 surgery.  He stated that he was "very certain" that the Veteran had an aggravation of his left foot painful deformity and his disability was a result of his surgical treatment by VA.  While finding no problem with the choice of surgical procedures, noting that they were within the standard of care, he found that as a result of the March 2002 surgery, later 2002 x-rays showed that the left second toe was dorsally dislocated, with the base of the second toe proximal phalanx located over the head of the second metatarsal head, resulting in pain with attempted movement of the second metaphalangeal joint.  Further, the podiatric specialist noted, a late 2009 physical examination of the Veteran revealed that in the seven years since those x-rays had been taken, the dorsal dislocation of the second toe at the metaphalangeal joint was still present.  It was his opinion, to a reasonable degree of medical certainty, that the dorsal dislocation of the left second toe at the metaphalangeal joint was the result of improper performance of the attempted hammertoe corrective surgery, specifically an iatrogenic complication of foot surgery.  He noted that it would not have been a reasonably expected result of the hammertoe surgery, but caused by inadvertent or overzealous cutting and disruption of the second metaphalangeal joint capsule and ligaments while performing the hammertoe surgery.  

A VA opinion was obtained in April 2010 from a physician at a facility other than that at which the Veteran's first two surgeries were completed.  The April 2010 opinion discussed the March 2002 surgery, and noted that it was to both correct a severe bunion deformity of the left foot, and to correct a hammertoe deformity of the second toe.  According to the April 2010 VA examiner, the March 2002 VA surgeon's intent was to reduce to the intermetatarsal angle by performing a Chevron osteotomy at the base of the metatarsal, and to correct the hammertoe deformity by fusing the interphalangeal joint of the second toe.  The VA examiner concluded that the March 2002 VA surgeon's surgical management, to include selection of the procedures performed, was considered acceptable orthopedic surgical practice at the time.  He noted that, unfortunately, the outcome of the surgery was not satisfactory with residual bunion deformity as well as deformity at the second metatarsophalangeal joint.  However, he concluded, there was no evidence that the additional left foot disability shown after the first left foot surgery was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar incidents of fault on the part of VA or an event not reasonably foreseeable.  Finally, he noted that the Veteran's current complaints, to include chronic left foot pain with residual deformity, was secondary to arthritic changes as well as to scarring following multiple surgical interventions.

There is no basis on which to discount either of the medical opinions of record.  Both consider the Veteran's initial diagnosis (and agreed that while incorrect, was not the root cause of the condition), the postsurgical x-rays, and the clinical evidence of record.  Moreover, each provided a rationale for the stated conclusion, and the Board does not find that either opinion is more probative than the other.  Both physicians providing opinions are doctors of podiatric medicine, with sufficient expertise in their field.  The opinions are both probative, but contrary.  Where the VA examiner concluded that the left foot deformity and pain was simply the result of multiple surgeries, the private physician found that the March 2002 surgery was "caused by inadvertent or overzealous cutting and disruption of the second metaphalangeal joint capsule and ligaments," essentially that he had an error in judgment or was similarly at fault for the result.


Therefore, the competent evidence as to whether the Veteran's left foot disability was the result of VA treatment due to an incident of fault on the part of VA, or was the result of an event not reasonably foreseeable, is in equipoise.  Under such circumstances and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for a left foot disability under the provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Compensation under 38 U.S.C.A. § 1151 for a left foot disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.





____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


